Citation Nr: 1044292	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-38 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for gastroesophageal 
reflux, hiatal hernia, peptic ulcer disease, and irritable bowel 
syndrome to include as secondary to PTSD and herbicide exposure.

3.  Entitlement to service connection for sexual dysfunction.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1968 to 
December 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeals from rating decisions by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The issues on appeal were initially before the Board in April 
2009 when the hearing loss and gastrointestinal claims were 
denied and the sexual dysfunction claim was remanded.  The 
Veteran appealed the Board's denials of service connection for 
hearing loss and the gastrointestinal claim to the United States 
Court of Appeals for Veterans Claims (the Court).  In July 2010, 
the Court granted a joint motion for remand, directing that the 
issues be returned to the Board for compliance with instructions 
included in the joint remand.  

The issues of entitlement to service connection for hearing loss 
and for gastroesophageal reflux, hiatal hernia, peptic ulcer 
disease, and irritable bowel syndrome are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO.  VA 
will inform the Veteran if any further action is required on his 
part.  

FINDING OF FACT

Sexual dysfunction was not present during active duty or for many 
years thereafter and sexual dysfunction is not due to active duty 
service or to a service-connected disability.  




CONCLUSION OF LAW

Sexual dysfunction was not incurred in or aggravated by active 
duty nor is it secondary to a service-connected disability.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.310, 3.317 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  After reviewing the claims 
folder, the Board finds that the appellant has been notified of 
the applicable laws and regulations which set forth the criteria 
for entitlement to service connection for sexual dysfunction July 
2007 and February 2008 VCAA letters.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notice required by VCAA and implementing 
regulations was furnished to the appellant and that no useful 
purpose would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's decision came before complete notification 
of the Veteran's rights under the VCAA.  It is arguable that the 
VCAA notice was not timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified below.  Subsequent to 
the rating decision on appeal, the RO did provide notice to the 
claimant regarding what information and evidence was needed to 
substantiate the claims and the Veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the claims 
decided herein have been accomplished and that adjudication of 
the claims, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  See 
Dingess/Hartman, supra.

In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the claim in the July 2007 and February 2008 VCAA letters, and 
was provided with notice of the types of evidence necessary to 
establish any disability rating and/or the effective date in a 
May 2008 letter.  The appellant's status as a veteran has never 
been at issue.

All the VCAA requires is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once this 
has been accomplished, all due process concerns have been 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examinations obtained in 2009, when 
read together, are more than adequate.  The examiner had access 
and reviewed the claims file and also physically examined the 
Veteran.  The examiner noted the presence of sexual dysfunction 
but determined that the disorder was not due to the Veteran's 
active duty service on a direct basis or due to the service-
connected PTSD.  The etiology opinions were supported by adequate 
rationale.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining VA examinations or opinions concerning 
the service connection issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).

No additional pertinent evidence has been identified by the 
appellant as relevant to the service connection issue adjudicated 
by this decision.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.

Competency and credibility

The Veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting to 
sick call, being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions; thus, his statements 
regarding causation are not competent.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  
A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998).  While the Veteran is competent to report what comes to 
him through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. 465  (1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one type 
of evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board retains the 
discretion to make credibility determinations and otherwise weigh 
the evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving "veins 
that are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily identifiable 
features, the presence of varicose veins was not a determination 
'medical in nature' and was capable of lay observation."  The 
Court found the veteran's lay testimony regarding varicose vein 
symptomatology in service represented competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose veins, 
the Veteran is not competent to provide evidence as to more 
complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).  See Barr.

The issue on appeal does not involve a simple diagnosis or 
medical assessment.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide a complex medical opinion 
regarding the diagnosis or etiology of any sexual dysfunction.  
See Barr.   


Entitlement to service connection for sexual dysfunction

Analysis

The Veteran has claimed entitlement to service connection for 
sexual dysfunction.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), secondary service connection is 
awarded when a disability is proximately due to or the result of 
a service-connected disability.  Additional disability resulting 
from the aggravation of a nonservice-connected disability by a 
service-connected disorder also warrants secondary service 
connection, to the degree of aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

The Veteran does not claim that his sexual dysfunction was a 
direct result of his active duty service.  The service treatment 
records were silent as to complaints of, diagnosis of or 
treatment for sexual dysfunction.  The first evidence of the 
disability is dated many years after the Veteran's discharge.  
The Veteran has not alleged continuity of symptomatology of the 
sexual dysfunction from the time of his discharge to the present.  
There is no competent evidence of record linking sexual 
dysfunction to the Veteran's active duty service on a direct 
basis.  The Board finds that service connection is not warranted 
for sexual dysfunction on a direct basis.  

The Veteran has argued that his sexual dysfunction was secondary 
to his service-connected PTSD.  In support of his claim, the 
Veteran has submitted copies of treatises and articles which 
address whether there is a link between PTSD and sexual 
dysfunction.  

The Court has held that a medical article or treatise "can 
provide important support when combined with an opinion of a 
medical professional" if the medical article or treatise evidence 
discussed generic relationships with a degree of certainty such 
that, under the facts of a specific case, there is at least 
"plausible causality" based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Sack v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998) (medical 
treatise evidence discussed generic relationships with a degree 
of certainty to establish a plausible causality of nexus), 
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
however, the treatise evidence and articles submitted by the 
Veteran are not accompanied by any medical opinion of a medical 
professional supporting his claim.  For this reason, the Board 
must find that the medical text evidence submitted by the Veteran 
does not contain the necessary specificity to constitute 
competent evidence of the claimed medical nexus.  See Sacks, 11 
Vet. App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996)); see Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

There is competent evidence of record which weighs against a 
finding that the Veteran currently experiences sexual dysfunction 
as a result of PTSD.  In May 2007, a VA physician wrote that he 
had spoken with two other VA physicians who had the librarian do 
extensive research that failed to show impotence was caused by or 
aggravated by PTSD.  The examiner opined that the Veteran's 
sexual dysfunction was not caused by or aggravated by PTSD.  In a 
May 2009 addendum, the examiner wrote that he and the librarian 
of the hospital library extensively researched whether there was 
a connection between PTSD and sexual dysfunction.  They found 
nothing which stated that an inability to get an erection is due 
to PTSD.  The examiner found that the Veteran's impotence was not 
due to or aggravated by his PTSD.  The examiner also wrote that 
there was nothing in the service treatment records that would 
suggest that the existing sexual dysfunction was incurred in or 
increased in severity by active duty.  

In August 2009, the examiner reviewed the medical evidence 
submitted by the Veteran.  The examiner found that the first 
article from the Journal of Urology points out sexual dysfunction 
is higher in patients with PTSD but it does not give a causation 
factor.  The article from Psychotherapy and Psychosomatics and 
the article from the Journal of Traumatic Stress point out sexual 
dysfunction is seen with stress disease but neither say that 
stress causes a defect in the mechanism that allows an erection.  
The examiner noted that the article from the National Center for 
Posttraumatic Stress Disorder discuses that research was being 
done that suggests that perhaps something may be affecting 
erections but it does not give a definite causation factor.  The 
article from the National Institute of Mental Health stated that 
more research was needed on the effects of physical trauma on 
health problems.  The examiner found that neither a second 
article from the Journal of Urology and an article from the 
Croatian Medical Journal state that PTSD affects the mechanism 
that causes an erection to occur.  The examiner found that there 
was no question that sexual dysfunction can exist in patients 
with PTSD.  As far as they could tell by an extensive literature 
research at the hospital, no evidence that the mechanism that 
allows an erection is caused by PTSD has been shown.  Based on 
the above, it was the examiner's medical opinion that the current 
erectile dysfunction was less likely than not due to PTSD.  The 
Board finds this opinion should be afforded probative weight, as 
it was created by a health care professional who is competent to 
provide the requested opinion, the opinion is based on a review 
of the evidence of record and the opinion is supported by a 
rationale.  

The only other evidence of record which links sexual dysfunction 
to the Veteran's active duty service or to a service-connected 
disability is the Veteran and his representative's allegations 
and opinions.  As set out above, the Veteran is not competent to 
provide an opinion on the etiology of his sexual dysfunction.  
For the same reason, the Veteran's representative's opinion is 
also not accorded any probative weight with regard to the 
etiology of the sexual dysfunction.  The Board finds there is no 
competent probative evidence which links currently existing 
sexual dysfunction to the Veteran's service-connected PTSD or to 
active duty on a direct basis.  

After reviewing the totality of the relevant evidence, the Board 
is compelled to conclude that the preponderance of such evidence 
is against entitlement to service connection for sexual 
dysfunction.  It follows that there is not a state of equipoise 
of the positive evidence with the negative evidence to permit a 
favorable determination pursuant to 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for sexual dysfunction is not 
warranted.  The appeal is denied.  


REMAND

The Veteran has claimed entitlement to service connection for 
hearing loss.  The Board denied the claim, in part, on the basis 
of the results of an April 2007 VA audiogical examination.  This 
examiner wrote that, since the Veteran's hearing was within 
normal limits throughout his career, it is not likely that the 
Veteran's current hearing loss was precipitated by his military 
career.  While this is a correct statement by the examiner, it 
was pointed out in the joint motion for remand that the examiner 
failed to address the annotation on the Veteran's separation 
examination which references the presence of right ear high 
frequency hearing loss.  Again, the audiometric testing results 
of the Veteran's hearing was considered to be normal at the time 
of the Veteran's entrance examination and separation examination 
under VA criteria.  The significance of the annotation cited to 
in the joint motion for remand is a medical question.  The Board 
finds the claim of entitlement to service connection for hearing 
loss must be remanded in order to allow the examiner who 
conducted the April 2007 VA examination to address the 
significance, if any, of the annotation of the presence of right 
ear high frequency hearing loss included in the report of the 
Veteran's separation examination.  

The Veteran is also claiming entitlement to service connection 
for gastroesophageal reflux, hiatal hernia, peptic ulcer disease, 
and irritable bowel syndrome to include as secondary to PTSD and 
herbicide exposure.  The Board denied the claim in April 2009, in 
part, on the finding the Veteran did not have a current 
disability.  In a May 2007 addendum to an April 2007 VA 
examination report, a VA examiner wrote that the Veteran did not 
have any signs or symptoms of gastrointestinal problems and 
concluded that, if the Veteran had symptoms, they were temporary 
and not permanent.  The Court faulted the Board for relying on 
this examination report as the examiner did not explain how he 
arrived at this conclusion.  The Board finds the issue on appeal 
must be remanded in order to allow the examiner who conducted the 
April 2007 VA examination and promulgated the May 2007 addendum 
to provide a rationale for why he found the Veteran did not have 
permanent gastrointestinal symptoms at the time of the 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for bilateral hearing loss and/or 
gastroesophageal reflux, hiatal hernia, 
peptic ulcer disease, and irritable bowel 
syndrome since service separation.  After 
securing any necessary releases, obtain those 
records which have not already been 
associated with the claims file.  

2.  Return the claims file to the VA examiner 
who conducted the April 2007 VA audiological 
examination and request that he comment upon 
the significance of the annotation in the 
separation examination referencing the 
presence of right ear high frequency hearing 
loss and whether review of this evidence 
changes his opinion as to the etiology of the 
hearing loss.  

A complete rationale for any opinion 
expressed must be provided.  If the requested 
opinion cannot be provided without resort to 
speculation, the examiner should so state.  
If the examiner cannot provide the requested 
opinion without another physical examination 
of the Veteran, this should be scheduled. 

If the examiner who conducted the April 2007 
VA examination is not available, schedule the 
Veteran for another VA examination to 
determine the existence and etiology of any 
bilateral hearing loss found on examination.  
The claims file should be made available for 
review of pertinent documents therein, and 
the examination report should reflect that 
such review occurred.

Upon a review of the file and completed 
audiological examination, the examiner should 
state whether it is at least as likely as not 
(50 percent or greater probability) that 
any current hearing loss was incurred in or 
aggravated by service.  The examiner must 
comment upon the significance, if any, of the 
high frequency loss noted at the December 
1969 separation examination.

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
or aggravation as it is to find against it.  

A rationale for any opinion advanced should 
be provided.  If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.  

3.  Return the claims file to the examiner 
who conducted the April 2007 esophagus and 
hiatal hernia examination and who prepared 
the May 2007 addendum and request that he 
provide a rationale for why he found that if 
the Veteran had gastrointestinal symptoms at 
the time of the examination, they were 
temporary and not permanent.  If the 
requested opinion cannot be provide without 
resort to speculation, the examiner should so 
state.  If the examiner cannot provide the 
requested opinion without another physical 
examination of the Veteran, this should be 
scheduled.

If the examiner who conducted the April 2007 
VA esophagus and hiatal hernia examination is 
not available, schedule the Veteran for 
another VA examination to determine the 
existence and etiology of the Veteran's 
claimed gastroesophageal reflux, hiatal 
hernia, peptic ulcer disease, and irritable 
bowel syndrome.  The claims file should be 
made available for review of pertinent 
documents therein, and the examination report 
should reflect that such review occurred.

Upon a review of the file and completed 
examination, the examiner should state 
whether it is at least as likely as not (50 
percent or greater probability) that any 
current gastrointestinal disability was 
incurred in or aggravated by service to 
include exposure to herbicide.  The examiner 
must also state whether it is at least as 
likely as not (50 percent or greater 
probability) that any current 
gastrointestinal disability was secondary to 
(proximately due to, the result of, or 
aggravated by) the service-connected PTSD or 
to herbicide exposure.   

The term "at least as likely as not" does not 
mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
or aggravation as it is to find against it.  

A rationale for any opinion advanced should 
be provided.  If an opinion cannot be formed 
without resorting to mere speculation, the 
examiner should so state and provide a reason 
for such conclusion.  

4.  After completing any further development 
deemed necessary, readjudicate the claims.  
If such action does not resolve the claims to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to the 
Veteran and his representative.  An 
appropriate period of time should be allowed 
for response.  Thereafter, the claims should 
be returned to the Board for further 
appellate review, if in order.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


